PER CURIAM.
We reverse the trial court’s order granting a new trial. Since the jury never reached the issue of apportioning damages, any error on the verdict form was harmless. The asserted juror misconduct, if true, was not material to this case, and, thus did not warrant a new trial. See Blaylock v. State, 537 So.2d 1103 (Fla. 3d DCA 1988), review denied, 547 So.2d 1209 (Fla.1989). Finally, because the trial court should not impanel itself as a “seventh juror with veto power”, McNair v. Davis, 518 So.2d 416, 418 (Fla. 2d DCA 1988), we reverse the ruling that the verdict was against the manifest weight of the evidence.
Reversed.